Exhibit 99.77Q1 Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 708 Domini Social Equity Fund - Class A Shares $ 27 Domini Social Equity Fund - Institutional Shares $ 1,093 Domini Social Equity Fund - Class R Shares $ 281 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.0399 Domini Social Equity Fund - Class A Shares $ 0.1234 Domini Social Equity Fund - Institutional Shares $ 0.1491 Domini Social Equity Fund - Class R Shares $ 0.1389 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 17,246 Domini Social Equity Fund - Class A Shares 254 Domini Social Equity Fund - Institutional Shares 7,523 Domini Social Equity Fund - Class R Shares 2,169 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $31.66 Domini Social Equity Fund - Class A Shares $10.03 Domini Social Equity Fund - Institutional Shares $19.62 Domini Social Equity Fund - Class R Shares $9.31
